United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0394
Issued: June 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 12, 2016 appellant filed a timely appeal from a November 16, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has established more than 23 percent permanent
impairment of the right upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
On January 20, 2016 appellant, then a 62-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 19, 2016 he strained his right shoulder when he
lifted his arm to service a box. OWCP accepted the claim for right shoulder rotator cuff tear and
authorized right arthroscopic surgery, which occurred on February 23, 2016. Appellant received
compensation benefits on the supplemental rolls from March 5 to June 10, 2016.
1

5 U.S.C. § 8101 et seq.

In an August 2, 2016 report, Dr. James E. Rafferty, a treating physician Board-certified in
preventive medicine/occupational-environmental medicine, noted that appellant was employed
as a city mail carrier and that arthroscopic surgery was performed on February 23, 2016 for right
shoulder rotator cuff repair. He provided examination findings and his review of the medical
record. Dr. Rafferty provided a permanent impairment rating based upon the accepted right
rotator cuff tear and opined that appellant had reached maximum medical improvement on
June 9, 2016. Using the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment2 (hereinafter A.M.A., Guides), and citing to tables and
figures, Dr. Rafferty calculated four percent permanent impairment of the right upper extremity.
On August 26, 2016 appellant filed a claim for a schedule award (Form CA-7).
On October 31, 2016 OWCP’s district medical adviser reviewed Dr. Rafferty’s report and
the medical records. He noted that appellant had previously received a schedule award for 23
percent permanent impairment of the right upper extremity.3 The district medical adviser found
that the date of maximum medical improvement was August 2, 2016, the date of Dr. Rafferty’s
report. He used the diagnosis-based impairment (DBI) rating method of the A.M.A., Guides and
found a grade modifier of 1 for functional history4 as appellant’s right shoulder was still
symptomatic, and a grade modifier of 4 for clinical studies based on surgery and a magnetic
resonance imaging scan.5 No grade modifier was assigned for physical examination as the
district medical adviser found Dr. Rafferty’s ROM measurements were invalid for an impairment
calculation.6 He then determined that appellant had grade E, five percent permanent impairment
of his right upper extremity due to right shoulder partial thickness rotator cuff tear.7
In a November 8, 2016 addendum, the district medical adviser noted that appellant had
previously been granted a schedule award for 12 percent permanent impairment of the right
shoulder, but he did not know why the remaining 11 percent right upper extremity permanent
impairment award had been granted. He also noted that DBI was the preferred rating method.
By decision dated November 16, 2016, OWCP noted that appellant had previously been
granted a schedule award for 23 percent permanent impairment of the right upper extremity. It
found the medical evidence did not warrant an additional schedule award.

2

A.M.A., Guides (6th ed. 2009).

3

The record contains a May 2, 2005 impairment rating by Dr. Pete Kuhn, a Board-certified orthopedic surgeon,
under OWCP File No. xxxxxx252. Using the fifth edition of the A.M.A., Guides, he provided a permanent
impairment rating using range of motion (ROM) findings to find that appellant had 12 percent permanent
impairment of the right upper extremity.
4

A.M.A., Guides 406, Table 15-7.

5

Id. at 408, Table 15-8.

6

Id. at 408, Table 15-9.

7

Id. at 402, Table 15-5.

2

LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.8 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.9 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.10
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).11 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.12
ANALYSIS
The issue on appeal is whether appellant established more than 23 percent permanent
impairment of the right upper extremity, for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board notes that the record on appeal is incomplete as it does not contain OWCP’s
previous decision granting appellant 23 percent permanent impairment for the right upper
extremity referenced by the district medical adviser or all of the medical evidence used to
calculate this permanent impairment rating. The only evidence pertaining to the prior schedule
award is a May 2, 2005 report by Dr. Kuhn. OWCP procedures provide that cases should be
8

See 20 C.F.R. §§ 1.1-1.4.

9

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
10

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (February 2013).
12

Isidoro Rivera, 12 ECAB 348 (1961).

3

doubled when a new injury is reported for an employee who previously filed an injury claim for
a similar condition and further indicates that the cases should be doubled as soon as the need to
do so becomes apparent.13 The Board is therefore unable to determine the basis of the previous
schedule award, and whether appellant has established entitlement to an additional award. On
remand, OWCP should combine the present case record, OWCP File No. xxxxxx516, with
OWCP File Nos. xxxxxx252.
The Board will set aside the November 16, 2016 decision. Following consolidation of
the records, and such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the November 16, 2016 Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: June 1, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

Supra note 11 at Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1) (February 2000); See T.M.,
Docket Nos. 09-1090 & 09-2226 (issued March 8, 2010).

4

